11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Earl
Lee
Appellant
Vs.                   No. 11-02-00099-CR B Appeal from
Dallas County
State
of Texas 
Appellee
 
The trial court convicted appellant, upon his plea of
guilty, of burglary of a building and assessed his punishment at confinement
for 15 months in a state jail facility. 
A plea bargain agreement was not reached.  We affirm.
Appellant=s court-appointed counsel has filed a
brief in which he conscientiously examines the entire record and the applicable
law.  In detail, counsel reviews the
indictment, the pretrial proceedings, the admonishments and appellant=s plea of
guilty, the evidence presented, the trial court=s judgment and sentence, and the
effectiveness of trial counsel. Counsel concludes that the record reflects no
arguable issues to be presented on appeal. 
Counsel has furnished appellant with a copy of the brief and
advised appellant of his right to review the record and file a pro se
brief.  A pro se brief has not been
filed.  Counsel has complied with the
procedures outlined in Anders v. California, 386 U.S. 738 (1967); Stafford v.
State, 813 S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807
(Tex.Cr.App.1978); Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and
Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969).
Following the procedures outlined in Anders, we have
independently reviewed the record.  We
agree that the appeal is without merit.
The judgment of the trial court is affirmed.
 
PER CURIAM
January
23, 2003                                                                                  
Do
not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists
of: Arnot, C.J., and
Wright, J., and
McCall, J.